Per Curiam: While the record in this case is not in all respects the same as the record in Winkelmann v. Moredock and Ivy Landing Drainage District, (ante, p. 37,) still the principal questions in both cases are the same, involving the validity of the special assessment mentioned in the record, and that assessment having been declared invalid in that case the same result must follow in the case at bar. Following that decision the judgment in this case will be reversed and the cause remanded. Reversed and remanded.